a

Case 7:19-cv-08403-VB Document 24 Filed 12/30/19 Page 1 of 2

12/23/2019

Honorable Vincent. |. Briccettti

Kuhl v. U.S. BANK NATIONAL TRUST ASSOC. etc,el al.
CASE No. 7: 19-cv-08403-D.N_Y.

¢

Dear Judge Briccetti:

There has been some confusion on my address, email, and
telephone number. The intake pro se unit had all the information
right except my phone did change. Here is the correct information.

Jonathan Kuhl
115 South Quaker Lane
Hyde Park N.Y 12538

224
845 244 1655

jonkuhl1957@yahoo.com
Sincerely Yours
Jonathan Kuhl
STONE Io

HEC 89 2019 |

A

—

 
Case 7:19-cv-08403-VB Document 24 _ Filed 12/30/19 Page 2 of 2

- how \uiA
AS Melee wf : ce? GE
hyde Park WY 12044 -

 
 
        

at

oa te

- () isd wich CG ort

.

i Gj Quary ops Street
| = WW hide Plane ORY [066

AYT po :

Yo Se
a -

- oeci—ta doe Ab eid ae olathe babel

 
